Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with Terminal Disclaimer (TD) on 11/16/2021:
Claims 1-4, 7, 9-12 and 15 have been examined.
Claims 5-6, 8, 13-14 and 16 have been canceled by Applicant.
Claims 1-4, 7, 9-12 and 15 have been amended by Applicant.
Claims 1-4, 7, 9-12 and 15 have been allowed.

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1016 from the previous Office Action.
	
Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) from 11/16/2021 has overcome the nonstatutory double patenting rejections to claims 1-16 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Yan (Pub. No.: CN 205643691U) taken either individually or in combination with other prior art of Iwata (Pub. No.: JP 2006300867A), Xie (Pub. No.: CN 103617449A) and Mitomi (Pub. No.: US 2013/0219082A1), who describe utility model that provides a supermarket product positioning navigation system, which comprises: a plurality of positioning beacon devices, periodically transmitting communication signals; the mobile device wirelessly connected with the positioning beacon device, and receiving a plurality of positioning beacon devices within the recognition range to transmit; the communication signal that constructs the object search signal of the inquired item, 
In performing additional search in response to amended claims and Terminal Disclaimer (TD) from 11/16/2021, the examiner was able to find the closest prior art of record, which is Suzuki (US Pat. No.: 10551206B2) taken either individually or in combination with other prior art of Hansen (Pub. No.: US 2016/0029158A1), who describe a system and method for determining a route or waypoints along a route to be or being traveled by a participant, the system including a location device associated with the participant having a location data receiver for receiving location data from a location providing source, and a wireless communication interface, the location detection device receiving location information from the location providing source, time stamping each received location information, and transmitting location data associated with the location device over the wireless interface; a location detection device in at least periodic wireless communication with the location device for receiving the transmitted location data, and transmitting the received location data; and an event/timing system receiving the transmitted location data, and determining a route or waypoints along a route to be or being traveled by a participant that will be tracked.
In regards to claims 1-4, 7, 9-12 and 15, Yan (Pub. No.: CN 205643691U) and Suzuki (US Pat. No.: 10551206B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
in response to search criteria including a time period and a keyword for a merchandise item received from the mobile terminal,

controlling the network interface controller to transmit the generated navigation map to the mobile terminal for display by the mobile terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662